By the Court, Dickinson, J. The only questions raised by the assignment of errors, which we have not heretofore decided, and which we deem it necessary to notice, are the exception to the writ and the service of it. There is certainly no valid objection to the direction of the writ to the coroner of the county of Monroe, as the writ itself states that Costar, one of the defendants to the suit, was sheriff, and therefore prohibited by law from executing it. The service states that it was executed by reading the same in the.presence and hearing of Albert G. Evans. This is surely tantamount to reading it to him. Nor was there any objection made, in the court below, to the truth of the statement in the writ. The 8/A sec. of Chap. 32 of the Revised Code, requiring an affidavit showing the cause of disqualification to authorize the clerk to issue and direct the writ to the coroner, does not apply to a case where the record shows that the sheriff is a party to the suit. Judgment affirmed.